Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (CA 2864329) in view of Aharon (2013/0316677).
As to claim 31, Rae taches a telephone systems at correctional facilities comprises microprocessor based call processing system having operational software to control a call session between an inmate and an outside party ([0003-0006]); a Voice over Internet Protocol (VoIP) gateway connected between a Public Switched Telephone Network (PSTN) and an inmate telephone ([0010]), the VoIP gateway configured to translate communication protocol messages from a first communication protocol used by the inmate telephone and a second communication protocol used by the PSTN ([009a] – convert/translate second non-VoIP voice signals from the called parties received via the carrier network to second VoIP voice signals for transmission to the first processor based system via the digital data link); and a message processor configured to analyze the converted communication protocol messages, and to detect a rules violation based on the analysis ([009a] – monitor the second non-VoIP voice signals to detect the fraudulent or unauthorized call activity in the calls; [0006]). Rae does not discuss a Session Border Controller.
Aharon teaches a gateway and a Session Border Controller ([67]); and the PSTN gateway translates SIP into PSTN protocols is well known in the art ([87]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Aharon into the teachings of Rae for the purpose of serving as a single device or integrated into various components of the enterprises hardware located in the enterprise premises to control call session between an inmate and an outside party.
As to claim 32, Rae taches the communication system of claim 31 wherein the first communication protocol is a session initiation protocol (at least [10, 37]).
As to claim 33, Rae taches the communication system of claim 32 wherein the second communication protocol is a Signaling System No. 7 (SS7) protocol ([10, 37]).
As to claim 34, Rae taches the communication system of claim 31 wherein the converted communication protocol messages includes messages received from the PSTN and converted to the first communication protocol ([9a, 9c]).
As to claim 35, Rae taches the communication system of claim 34, wherein the analyzing includes determining a call phase of the voice call based on the converted communication protocol messages ([9a] – convert/translate second non-VoIP voice signals from the called parties received via the carrier network to second VoIP voice signals for transmission to the first processor based system via the digital data link; and monitor the second non-VoIP voice signals to detect the fraudulent or unauthorized call activity in the calls).
As to claim 36, Rae taches the communication system of claim 35, wherein the call phase is one of a call setup phase ([0044] -  the SIP protocol carries the call setup information) or a call established phase.

3.	Claim 37 rejected under 35 U.S.C. 103 as being unpatentable over Rae and Aharon in view of Wikipedia (List of SIP response codes).
	As to claim 37, Rae and Aharon  do not explicitly discuss the communication system of claim 36, wherein the analyzing includes, in response to determining that the call phase is an initiation call phase, determining that a message type of the converted communication protocol message is one of a 181 Response or a 3xx Response, wherein 3xx represents an integer between 300 and 399.
	Wikipedia teaches the message is one of 181 Response or a 2xx Response wherein 3xx in the 3xx Response represents an integer between 300 and 380 (see Wikipedia List of SIP response codes).
	It would have been obvious that 181 Response and 3xx Response are standard SIP response codes and to incorporate the response codes into the teachings of Rae and Aharon for the purpose of defining corresponding reason phrases for SIP responses.

4.	Claims 38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rae and Aharon in view of Mutikainen et al. (2007/0011235).
As to claim 38, Rae and Aharon do not explicitly discuss the communication system of claim 36, wherein the analyzing includes, in response to determining that the call phase is a call established phase, determining that a message type of the converted communication protocol message is one of an INVITE or a REFER.
Mutikainen teaches Mutikainen teaches the packet stream including SIP message (Fig. 3, [0043]); determining sending message phase is one of a message set up phase ([0044-0045, 0057-0058]) and a message established phase, the message established phase occurring after a successful end of the message set up phase (Figs. 3, 7, 9, [0044-0047, 0060]); flagging as suspicious a first SIP message associated with a message type from within the SIP message stream by determining during the determined call set up phase that the message is one of an INVITE or a REFER (Figs. 3, 7, 9, abstract, [0045, 0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claims invention to incorporate the teachings of Mutikainen into the teachings of Rae and Aharon for the purpose of notifying the called party that the person who joining the conference or chat session is on the called party’s block list or disallowed person has joined the conference.
As to claim 40, Mutikainen teaches flagging as suspicious a first SIP message associated with a message type from within the SIP message stream by determining during the determined call set up phase that the message is one of an INVITE or a REFER (Figs. 3, 7, 9 and [0045, 0048]); and in response to the flagging, confirming that a disallowed third party has joined the message based at least in part on a first content of the first SIP message or a second content of a second SIP message ([0048], Fig. 3, S18:SIP NOTIFY User B in your block list joins chat room), the second SIP message appearing after the first SIP message within the SIP message stream (Figs. 3, 7, 9 – where Mutikainen discussed S17: SIP NOTIFY User B joins the chat room and S18:SIP NOTIFY User B in your block list joins chat room).

5.	Claim 39 rejected under 35 U.S.C. 103 as being unpatentable over Rae, Aharon, and Wikipedia in view of Mutikainen et al. (2007/0011235).
	Claim 39 rejected for the same reasons discussed above with respect to claim 40

6.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Rae in view of Olshansky et al. (2007/0092073).
	As to claim 42, Rae does not explicitly discuss the method of claim 41, wherein the converting employs an RFC 3398 mapping.
	Olshansky teaches RFC 3398 – Integrated Services Digital Network User Part to Session Initiation Protocol Mapping ([0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claims invention to incorporate the teachings of Olshansky into the teachings of Rae for the purpose of utilizing RFC 3398 for mapping Integrated Services Digital Network User Part to Session Initiation Protocol.

7.	Claim 47 rejected under 35 U.S.C. 103 as being unpatentable over Rae in view of Wikipedia (List of SIP response codes).
	Claim 47 rejected for the same reasons discussed above with respect to claim 37

8.	Claims 48-49 rejected under 35 U.S.C. 103 as being unpatentable over Rae and Wikipedia in view of Mutikainen et al. (2007/0011235).
	Claims 48-49 rejected for the same reasons discussed above with respect to claims 38-39, respectively.

9.	Claim 50 rejected under 35 U.S.C. 103 as being unpatentable over Rae, Wikipedia, and Mutikainen in view of Chavez et al. (2011/0067091).
	As to claim 50, Rae, Wikipedia, and Mutikainen do not explicitly discussed the method of claim 49, further comprising analyzing header information of the received communication messages.
	Chavez teaches the call initialization message include call setup signal, an H.323 call setup message, a SIP INVITE message; analyzing the message or a header of the message which provides an IP address or similar identifier of the customer communication device ([87-88]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claims invention to incorporate the teachings of Chavez into the teachings of Rae, Wikipedia, and Mutikainen for the purpose of analyzing the header of the message which provides an IP address or similar identifier of the customer communication device.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

11.	Claims 41, 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rae et al. (CA 2864329).
As to claim 41, Rae taches a method for detecting a rules violation in an inmate telephone communication ([0002-0003]) comprising: receiving communication messages from a PSTN using a first communication protocol directed to an inmate telephone of a controlled environment facility ([3-6, 10, 42]); convert the received communication messages to a second communication protocol used by the controlled environment facility ([9a] – convert/translate second non-VoIP voice signals from the called parties received via the carrier network to second VoIP voice signals for transmission to the first processor based system via the digital data link); analyze the converted communication messages, and detect a rules violation based on the analysis ([9a] – convert/translate second non-VoIP voice signals from the called parties received via the carrier network to second VoIP voice signals for transmission to the first processor based system via the digital data link; and monitor the second non-VoIP voice signals to detect the fraudulent or unauthorized call activity in the calls; [0006]).
As to claim 43, Rae taches the method of claim 41 wherein the first communication protocol is a session initiation protocol (at least [10, 37]).
As to claim 44, Rae taches the method of claim 41 wherein the second communication protocol is a Signaling System No. 7 (SS7) protocol ([10, 37]).
As to claim 45, Rae taches the method of claim 44, wherein the analyzing includes determining a call phase of the voice call based on the converted communication protocol messages ([9a] – convert/translate second non-VoIP voice signals from the called parties received via the carrier network to second VoIP voice signals for transmission to the first processor based system via the digital data link; and monitor the second non-VoIP voice signals to detect the fraudulent or unauthorized call activity in the calls; [44]).
As to claim 46, Rae taches the method of claim 45, wherein the call phase is one of a call setup phase ([0044] -  the SIP protocol carries the call setup information) or a call established phase.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652